DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1-11, drawn to a polymer composition comprising a vinyl aromatic based copolymer and processing aid, classified in C08L 53/025.
Group II. Claim 12-13, drawn to a method of foam by physically foaming a non-foam, classified in C08J 9/122.
Group III. Claims 14, drawn to a method of manufacturing a foam comprising an extrusion, classified in C08J 2201/03.
Group IV. Claims 15-26, drawn to a foam, classified in C08J 9/00.
Group V. Claims 27-29, drawn to a part made from a foam, classified in C08J 2207/00.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the composition of Group I can be used in a materially different process than that of Group II. For example, the composition of Group I can be used to produce a film or particles which are not foamed as required by Group II. Alternatively, the composition can be foamed by chemical foaming, whereas Group II requires physical foaming of a non-foam. 
 Inventions I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the composition of Group I can be used in a materially different process than that of Group III. For example, the composition of Group I can be used to produce a film which is not foamed and formed by calendar rolling and not extrusion. Alternatively, the composition can be foamed by using a gas which is not a supercritical fluid, such as by use of thermally expandable microspheres which contain a hydrocarbon blowing agent.  
Inventions I and IV are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)).  In the instant case, the intermediate product, the composition of Group I, can be used to produce materials which are not foam. For example, the composition can be used to articles which are not foamed. Additionally, the inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants.
Inventions I and V are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination, Group I, does not require either being foamed or being formed into a part.  The subcombination has separate utility such as a film or coating for a substrate, wherein the film or coating is not foamed.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Inventions II and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the design, mode of operation, and effect of Group II requires formation of a non-foam which is subsequently foamed by physical foaming. Group III requires the direct foaming of the composition using an extrusion machine. The methods are mutually exclusive because Group II specifically states a non-foam is first formed and then foamed, while Group III requires direct foaming of the composition without ever forming a non-foam. 
Inventions II and IV are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product of Group IV can be made by another and materially different process than that of Group II. For example, the product of Group IV can be produced by a process of direct foaming using an extrusion machine, which is mutually exclusive of first forming a non-foam and subsequently physically foaming the non-foam. Alternatively, the foam of Group IV can be produced by chemical foaming, while Group II requires physical foaming. 
Inventions II and V are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the part of Group V cannot be made by the method of Group II. Group II is a method by which a non-foam is foamed by physical foaming to form a foam. There are no steps by which the foam is formed into a part such as that required by Group V. The foam formed in Group II also has utility as spray insulation, which is not a part. Alternatively, the part of Group V need not be produced by foaming a non-foam by physical foaming. The part may be formed by addition of a chemical foaming agent to the polymer composition, followed by injection molding of the composition plus molding agent in a mold. 
Inventions III and IV are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product of Group IV can be made by another and materially different process than that of Group III. For example, the product of Group IV can be produced by a process in which a non-foam is first foamed and physically foaming of the non-foam. Alternatively, the foam of Group IV can be produced by using a gas chemical foaming agent or thermally expandable microspheres as blowing agent, while Group III requires a supercritical fluid foaming agent. 
Inventions III and V are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the part of Group V cannot be made by the method of Group III. Group III is a method by which a composition is foamed using an extrusion machine and a supercritical fluid. There are no steps by which the foam is formed into a part. The foam of formed in the method of Group III also has utility as spray insulation, which is not a part. Alternatively, the part of Group V need not be produced using a supercritical fluid or extrusion. The part may be formed from a foam formed by using thermally expandable microspheres, the foam of which is injection molded into a part without extrusion. 
Inventions IV and V are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)).  In the instant case, the intermediate product, the foam of Group IV, can be used to produce materials other than parts. For example, the foam may be used as a layer in a laminate, a coating for a substrate, a film, or a froth. The foam is also an article in and of itself. It need not be formed into a “part.”  Additionally, the inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
A search for the composition of Group I will not produce search results for an of Groups II, III, IV, and V. Group II requires the search terms “physical” and “non-foam” which are not required for any of Groups I, III, IV, or V. Group III requires the search terms “extrusion,” “supercritical foaming,” and “direct foaming,” which are not required for any of Groups I, II, IV, or V. The search term “foam” is not required for Group I, as “for manufacturing a foam” is a future intended use. A search for Group V requires the search term “part” which is not required for any of Groups I, II, III, or IV. A search for the foam of Group IV will not produce search results for Groups I, II, III, or V, which require search terms which are not required for Group IV. Additionally, each Group is classified in a different class and/or subclass as indicated above. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.


Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Should Applicants elect Group I, Applicants are required to elect a species for each of Election A and Election B:
ELECTION A: Applicant is required to elect whether the polymer composition only comprises the vinyl aromatic based copolymer and processing aid (claim 3) OR whether the composition may have additional materials (claims 6-7). 
ELECTION B: Applicant is required to elect a specific species of polymer. The related claims are 9-10. 

Should Applicants elect Group IV, Applicants are required to elect a species for each of the following Elections (C) through (E):
ELECTION C: Applicant is required to elect a specific range of cell size distribution for examination on the merits. The related claims are 16, 19, 22 and 25. 
ELECTION D: Applicant is required to elect a specific species of number of plurality of cells in a 100µm x 100µm cross section of the foam. The related claims are 16, 19, and 22. 

ELECTION E: Applicant is required to elect a specific range of density of the foam. The related claims are 16, 19, 22, and 25. 

The species are independent or distinct because:
FOR ELECTION A: The species are mutually exclusive. Claim 3 is equivalent to stating that the composition consists of the vinyl aromatic based copolymer and processing aid, excluding other components by reciting that the composition “only comprises the vinyl aromatic based copolymer and processing aid,” while claims 6-7 specifically recite that additional components are present. 

FOR ELECTION B: The species recite distinct chemical compounds with distinct chemical structures and distinct chemical properties and reactivities based on said chemical structures. Claim 9 recites a polyamide polymer, which has amide functionality, while claim 10 recites a thermoplastic polyester elastomer. 


FOR ELECTION C: There are claims which contain ranges with mutual exclusive values of cell size distribution. For example, claim 16 recites a range of 40 to 135 µm, while claim 19 recites a mutually exclusive range from 16 which is from 10 to 30 µ. Claim 22 recites a range of 10 to 50 microns. This is not merely a narrowing of a claimed range. There are separate groups of claims requiring distinct and mutually exclusive cell size distributions. 

FOR ELECTION D: Claim 16 recites a range of number of plurality of cells in a 100µm x 100µm cross section of the foam of from 1 to 10, while claim 19 recites a range of number of plurality of cells in a 100µm x 100µm cross section of the foam of from 20 to 30. These are mutually exclusive. A search for the number of plurality of cells in a 100µm x 100µm cross section of the foam for claim 16 will not produce search results for claim 19. While claim 22 overlaps both ranges, claim 22 also includes values which are outside the scope of claim 19 (5 meets claims 16 and 22).  Therefore, Applicants are required to elect a specific range for examination on the merits. The ranges are 1 to 10 (claim 16), 20 to 30 (claim 19), or 5 to 30 (claim 22). This is not merely a narrowing of a claimed range. There are separate groups of claims requiring distinct and mutually exclusive number of plurality of cells in a 100µm x 100µm cross section of the foam. 


FOR ELECTION E: The density of claim 16 is mutually exclusive of the density of claims 19 and 25. Claim 16 recites a density of less than 0.2 g/cm3, while claim 19 recites a density of from 0.2 to 0.45 g/cm3 and claims 22 and 25 recite a density of from 0.3 to 0.6 g/cm3. A search for the density ranges of claims 19, 22, and 25 will not produce search results for the density of claim 16. While the range of density of claims 22 and 25 overlaps the range of claim 19 (but is mutually exclusive of claim 16), claim 19 includes values which are outside the scope of claims 22 and 25 ( such as, 0.25 g/cm3 meets claim 19 but not does not meet any of claims 16, 22, or 25).  Therefore, Applicants are required to elect a specific range for examination on the merits. The ranges are less than 0.2 g/cm3; OR 0.2 to 0.45 g/cm3; OR 0.3 to 0.6 g/cm3. This is not merely a narrowing of a claimed range. There are separate groups of claims requiring distinct and mutually exclusive densities. 
In addition, these species are not obvious variants of each other based on the current record.

Should Applicants elect Group V, Applicants are required to elect a species for Election E described below: 
ELECTION F: Applicant is required to elect the specific type of part in claim 29. 

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic for Elections A, B, and C. Claim 27 is generic for claim 29. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
FOR ELECTION A: A search a composition comprising only vinyl aromatic based copolymer and processing aid will not produce search results for a composition which contains the vinyl aromatic based copolymer and processing aid and further requires either a crystalline polymer (claim 6) or a compatibilizer (claim 7). 

FOR ELECTION B: A search a composition comprising polyamide as a crystalline polymer will not produce search results for a composition comprising thermoplastic polyester elastomer. Each species requires its own search term which is not likely to produce search results for the other species. 

FOR ELECTION C: A search for the cell size distribution required for claim 16 will not produce search results for claim 19. While there is slight overlap in cell size distribution for claims 19 and 22, search results which meet claims 19 or 22, such as a foam with a cell size of 20 microns, do not meet the requirements of claim 16. Search results which meet claim 22, such as a cell size of 46 microns, do not meet claim 19. Search results which meet claim 16, such as 100 microns, do not meet claim 19 or 22. The ranges contain mutually exclusive values, and each range requires its own search.

FOR ELECTION D: A search for the number of plurality of cells in a 100µm x 100µm cross section of the foam of claim 16 will not produce search results for claim 19. While there is some overlap in cell size distribution for claims 19 and 22, search results which meet claims 19 or 22, such as a foam with 20 cells in a 100µm x 100µm cross section of the foam, do not meet the requirements of claim 16. Search results which meet claim 22, such 5 cells in a 100µm x 100µm cross section of foam, do not meet claim 19. Search results which meet claim 16, such 2 cells in a 100µm x 100µm cross section, do not meet claim 19 or 22. The ranges contain mutually exclusive values, and each range requires its own search.

FOR ELECTION E: A search for the density of 16 will not produce search results for claim 19, 22, or 25. While there is slight overlap in density for claim 19 with claims 22 and 25, search results which meet claims 19, 22, and 25, such as a foam with density of 0.3 g/cm3, do not meet the requirements of claim 16. Search results which meet claims 22 and 25, such a density of 0.55 g/cm3, do not meet claim 19. Search results which meet claim 16, such as density of 0.1 g/cm3, do not meet claim 19, 22, or 25. The ranges contain mutually exclusive values, and each range requires its own search.

FOR ELECTION F: A search for sports-related accessories will not produce search results for healthcare materials. A search for motorcycle or automotive components will not produce search results for “daily necessities.” Each type of part requires its own search term which will not produce search results for the remaining type of parts. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766